PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
BOOST INNOVATIONS LIMITED
Application No. 16/812,414
Filed: 9 Mar 2020
For: BREAST PROSTHESES
Docket No. LOV P108US
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.55(f), filed June 16, 2022, for acceptance of a certified copy of a foreign application submitted under 35 U.S.C. § 119(a)-(d).

The petition is DISMISSED as unnecessary.

Petitioner states that an ADS was submitted on filing of the application which contained the application number, country or intellectual property authority, and filing date of the prior-filed foreign application to which a claim of priority is asserted, but did not include the proper DAS access code to retrieve an electronic copy of the certified priority document as set forth in 37 CFR 1.55(i). A corrected ADS containing the correct retrieval code has been provided with the petition.

37 CFR 1.55(d)(1) states that, for an application under 35 U.S.C. 111(a), the claim for priority must be filed within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application in an original application filed under 35 U.S.C. 111(a), except as provided in paragraph (e) of this section. The claim for priority must be presented in an application data sheet (§ 1.76(b)(6) ) and must identify the foreign application to which priority is claimed by specifying the application number, country (or intellectual property authority), day, month, and year of its filing.

MPEP 215.02(a) states that 37 CFR 1.55(i) provides that the requirement in 37 CFR 1.55(f) and (g) for a certified copy of the foreign application to be filed within the time limit set forth in 37 CFR 1.55(f) and (g) will be considered satisfied if the Office receives a copy of the priority document through the priority document exchange program during the pendency of the application and before the patent is granted. As the Office was able to retrieve the certified copy during the pendency of the application and before the patent is granted based on the Access Code provided in the ADS filed June 16, 2022, the requirement of 37 CFR 1.55(f) is considered to have been met, and therefore no petition under 37 CFR 1.55(f) is required. The petition is therefore dismissed as unnecessary. 
Receipt of the certified patent document retrieved August 10, 2022, is acknowledged.

The application is being forwarded to the Office of Data Management for processing into a patent.

Any inquiries directly pertaining to this matter may be directed to Attorney Advisor Cliff Congo at (571) 272-3207.  

/DOUGLAS I WOOD/Attorney Advisor, OPET